 Case 2:20-cv-05526-SVW-SHK Document 62 Filed 01/19/21 Page 1 of 1 Page ID #:352

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-05526-SVW                                             Date       January 19, 2021
 Title             Athena Cosmetics, Inc. v. AMN Distribution Inc. and Moishe Newman



 Present: The                    STEPHEN V. WILSON, UNITED STATES DISTRICT JUDGE
 Honorable
                        Paul M. Cruz
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER GRANTING [47] MOTION TO SET ASIDE
                              DEFAULT JUDGMENT

       Before the Court is Defendant Moishe Newman’s motion to set aside the default judgment
entered against him. Dkt. 47. After briefing, Plaintiff withdrew its opposition to Newman’s motion.
Dkt. 61.

       The Court finds that Newman presented strong and convincing evidence to meet his burden and,
accordingly, Newman’s motion is GRANTED.

         The Court hereby ORDERS as follows:

         1.         The August 7, 2020 default entered against Newman is set aside and vacated;

         2.         The September 17, 2020 default judgment entered against Newman is set aside and
                    vacated; and

         3.         Newman must answer Plaintiff’s complaint or file a Rule 12 motion within 21 days of
                    this order.

IT IS SO ORDERED.




                                                                                                    :
                                                               Initials of Preparer              PMC




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
